Motion for reargument denied. Motion for leave to appeal granted. [See 245 App. Div. 468.] The court hereby certifies that the following question of law has arisen which in its opinion ought to be reviewed by the Court of Appeals: Did the Public Service Commission in its determination fixing rates in this proceeding properly decide that as matter of law such rates should not include a return on the value of the property owned by the village and used and useful in the public service? Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.